Gill,, J.
Counsel for appellants make eight assignments of error, the first of which is that the court below erred in sustaining the finding of the master wherein he found that the direction in the deed of assignment to the assignee to sell all the property assigned to him for the payment of debts at public auction within 120 days after the execution of his bond was cured of illegality by the following provision: “He (my assignee) shall, in executing this trust, be governed in all things by the laws regulating assignments for the benefit of creditors now in force in the Indian Territory,” — and cite in support of their contention the cases of Churchill vs Hill, 59 Ark. 54, 26 S. W. 378; Pace vs Drug Co. 2 Ind. Ter. Rep. 218 (48 S. W. 1061). We think that under the authority of the case of Pace vs Drug Co., the deed of assignment is valid, as will be seen from the fol*625lowing, which is quoted from the opinion in said case: “In the case of Noyes vs Guy, 2 Ind. Ter. Rep. 205 (48 S. W. 1056) involving the validity of a deed of assignment, this court held that the deed was valid. The part of the deed in question in that case was as follows: ‘And hereby empowers his said assignee to carry out this trust by conforming to the laws of the United States in said territory, provided as follows: My said assignee, after executing a good and sufficient bond and filing an inventory, shall within one hundred and twenty days sell all the property herein conveyed at public auction, and pay the proceeds to my creditors as herein provided. ’ It will be seen that the direction to the assignee was ‘to carry out this trust by conforming to the laws of the United States in said territory.’ This court held in that case that the language was imperative upon the assignee, and that it was not qualified or limited in any manner by the provisions which followed. But the direction to the assignee in the deed of assignment in the case at bar was not ‘to carry out this trust by conforming to the laws, ’ but to sell the property assigned as required by law. The law in regard to selling the property was tobe followed. This only referred to the manner of selling, and the time in which it was to be sold. This court holds in this opinion that the deed in the case at bar was, in effect, substantially the same as the language used in the case of Churchill vs Hill, supra, and that this case must be decided upon the rule laid down in that case. The opinion in this case does not conflict with the decision of this court at this term in the case of Noyes vs Guy. The judgment of the court below is affirmed.” It will be seen from the foregoing that the provision in the deed of assignment in Noyes vs Guy and that in the deed of assignment in the case at bar are almost identical, and in fact the meaning and intent of the instruments are about the same. We think the rule for the construction of instruments of assignment followed by the court in Noyes vs Guy, supra, is the correct one (see Burrill, *626Assign. [6th Ed.] p. 38). and should control in the case at bar. It is as follows: “The general rule applied by the courts in the construction of assignments is that well-known one expressed by the maxim, ‘Ut res magis valeat quam pereat,’ — the instrument in question shall rather be made available than suffered to fail. Such a construction will be given to the assignment as will carry into effect the intention of the parties. * * * When it is ambiguous in its terms and admits of two constructions, that interpretation should be given to it which will render it legal and operative, rather than that which will render it illegal and void.” We do not think the court erred in confirming the master’s finding in question.
After a careful examination of the other assignments of error, and a close inspection of the record, we find nothing which would warrant us in reversing the court below. It is true that finding No. 8 of the special master, the confirmation of which by the court is attacked as error by appellant’s counsel in assignment No. 6, is based upon rather unsatisfactory evidence; but under the rule that the finding of a master in chancery is regarded much as the finding of a properly instructed jury upon the facts, and will not be reversed unless clearly against the weight of the evidence, we do not feel inclined to disturb the finding of the special master in this case, and especially where it has been argued before and passed upon and confirmed by the court below, as in this case. See Campbell vs Trustees (Ky.) 16 S. W. 337; Rawlins vs Rawlins (Mo. Sup.) 15 S. W. 78; Branch vs Mitchell, 24 Ark. 431; Oliver vs State, 34 Ark. 639; Gaty vs Holcomb, 44 Ark. 216. The testimony taken by the master is conflicting, indefinite, and uncertain upon the contested points. It does not appear just at what time Mr. Hodge’s prospective interest in the coal claims, which was entirely contingent upon the success of certain litigation, became perfected, — whether at the time of the filing of the inven*627tory or later, — and the bill of sale from Hodges to Hailey alludes to this fact. It is true that the assignee, McBride, admitted his knowledge of such an interest or claim, at the time of the assignment, in his answer; but he testifies that he did not include it in the inventory because it was still involved in litigation, and that he considered that Hodges had no interest unless the case was decided in a certain way. It seems also that there was considerable question as to whether the claim against the Choctaw Nation, or the coal claims, if admitted to be complete 'in said Hodges at the time of the assignment, could have been collected by suit. The record does not disclose whether Hodges performed services as a delegate before or after the assignment. If the services were rendered after his assignment, the assignee could not control the payment therefor. The testimony is so incomplete upon these points, and conflicts to such an extent,' that we do not feel that we are justified in disturbing the judgment of the court below in confirming the master’s findings. The judgment is therefore affirmed.
Townsend, C. J.,' and Raymond, J., concur. •